DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 5/10/19.   Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                           Case Status2. 	Applicant's request for reconsideration of the restriction requirement is persuasive and, therefore, the restriction requirement is withdrawn.                                                 Election/Restrictions
3. 	Applicant’s election without traverse of Group IV, claims 10-16, in the reply filed on 7/7/21 is acknowledged.                                      Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udd (2009/0123111). 	Regarding claim 1, Udd discloses an apparatus comprising a fiber 116 (See Fig. 10), a light source 1020 configured to emit light at the fiber, and at least one sensor 115 comprising a plurality of gratings 302 having non-zero center-to-center spacing, the at least one sensor configured to exhibit at least two different spectral features and interrogated over a wavelength range narrower than a corresponding response range in response to the light source, the response range correlated to a desired dynamic range, the at least one sensor further comprising a first sensor comprising a plurality of first sensor sub-units, wherein each first sensor sub-unit of the plurality of first sensor sub-units is adapted to reflect light at a first different narrow wavelength range compared to other first sensor sub-units of the plurality of first sensor sub-units, the first different narrow wavelength range narrower than a first wavelength range corresponding to a first dynamic range of the first sensor; and a second sensor  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouellette (2015/0285683). 	Regarding claim 1, Ouellette discloses an apparatus comprising a fiber 30 (See Fig. 1A), a light source 11 configured to emit light at the fiber; and at least one sensor comprising a plurality of gratings 50 having non-zero center-to-center spacing, the at least one sensor configured to exhibit at least two different spectral features and interrogated over a wavelength range narrower than a corresponding response range in response to the light source, the response range correlated to a desired dynamic range, the at least one sensor further comprising a first sensor comprising a plurality of first sensor sub-units, wherein each first sensor sub-unit of the plurality of first sensor sub-units is adapted to reflect light at a first different narrow wavelength range compared to other first sensor sub-units of the plurality of first sensor sub-units, the first different narrow wavelength range narrower than a first wavelength range corresponding to a first dynamic range of the first sensor; and a second sensor comprising a plurality of second sensor sub-units, wherein each second sensor sub-unit of the plurality of second sensor sub-units is adapted to reflect light at a second different narrow wavelength range compared to other second sensor sub-units of the plurality of second sensor sub-units, the second different narrow wavelength range narrower than a second wavelength range corresponding to a second dynamic range of the second sensor; wherein a condition of the at least one sensor is inferred based, at least in part, on one or more of:  a delay domain position of the plurality of first  by a second wavelength, the second spectral feature corresponding to a second sensor comprising a plurality of second sensor sub- units, each second sensor sub-unit of the plurality of second sensor sub-units adapted to reflect light at a second different narrow wavelength range compared to other second sensor sub-units of the plurality of second sensor sub-units, the second different narrow wavelength range narrower than a second wavelength range corresponding to a second dynamic range of the second sensor, detecting a shift of the first or second                                          Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udd in view of Larkin et al. (2007/0156019, hereinafter Larkin). comprising a plurality of second sensor sub-units, wherein each second sensor sub-unit of the plurality of second sensor sub-units is adapted to reflect light at a second different narrow wavelength range compared to other second sensor sub-units of the plurality of second sensor sub-units, the second different narrow wavelength range narrower than a second wavelength range corresponding to a second dynamic range of the second sensor; wherein a condition of the at least one sensor is inferred based, at least in part, on one or more of a delay domain position of the plurality of first sensor sub-units and the plurality of second sensor sub-units; or a relative spectral response of the plurality of first sensor sub-units and the plurality of second sensor .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Udd according to the teachings of Larkin for the purpose of, advantageously providing an improved system and method for determining the position of a surgical instrument at a surgical site on a patient since the system provides real-time position feedback to a control system (See Larkin, Pg. 2, Para. 0017).
11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Udd in view of Shah et al. (2010/0259752, hereinafter Shah). 	Regarding claim 9, Udd fails to disclose a swept light source that is configured to emit light at the fiber over a narrow wavelength range.	However, Shah discloses an apparatus comprising a swept light source that emits light at a fiber over a narrow wavelength range (See Pg. 8, Para. 0080). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Udd according  rejected under 35 U.S.C. 103 as being unpatentable over Udd in view of Maslaney et al. (4,726,676, hereinafter Maslaney). 	Regarding claim 6, Udd discloses a sensing unit comprising at least one sensor 115 including a plurality of first sensor sub-units, wherein each first sensor sub-unit of the plurality of first sensor sub-units is adapted to reflect light at a first different narrow wavelength range compared to other first sensor sub-units of the plurality of first sensor sub-units, the first different narrow wavelength range narrower than a first wavelength range corresponding to a first dynamic range of the first sensor; and  a second sensor comprising a plurality of second sensor sub-units, wherein each second sensor sub-unit of the plurality of second sensor sub-units is adapted to reflect light at a second different narrow wavelength range compared to other second sensor sub-units of the plurality of second sensor sub-units, the second different narrow wavelength range narrower than a second wavelength range corresponding to a second dynamic range of the second sensor; and a signal processing unit (See Pg. 6, Para. 0105), the signal processing unit configured to infer a condition of the sensing unit based, at least in part, on one or more of a delay domain position or a relative spectral response of the plurality of first sensor sub- units and the plurality of second sensor sub-units (See Pg. 8, Paras. 0100 – 0102 and Pg. 9, Paras. 0109 – 0114, See .
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Udd according to the teachings of Maslaney for the purpose of, advantageously providing an improved measurement device since this type of device determines power losses associated with any specific wavelengths of light transmissions (See Maslaney, Col. 2, lines 7 – 10). 	Regarding claim 7, in Udd, the signal processing unit 1040 is configured to receive an electrical signal (See Pg. 9, Para. 0104).  
 	Regarding claim 8, in Udd, the signal processing unit 1040 is configured to receive an optical signal (See Pg. 9, Para. 0104).  
 	However, Schulz discloses an apparatus comprising gratings having different widths (See Pg. 6, Para. 0098).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Udd according to the teachings of Schulz for the purpose of, advantageously providing an improved sensing system since this type of device includes multi-axis fiber grating sensors that may be used to sense axial strain and temperature, or axial and transverse strain simultaneously to detect chemical changes such as moisture by using appropriate transducers or changes to the structural integrity of coatings such as adhesive bonds (See Schulz, Pg. 1, Para. 0006).                                                        Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15. 	Chliaguine et al. (2004/0067003) disclose a fiber optic sensing system for distributed detection and localization of alarm conditions. 	Chen et al. (2013/0070235) disclose a multiple spectrum channel, multiple sensor fiber optic-monitoring system.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/13/21